DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on September 9, 2022.  In that response, claims 1, 2, and 4-6 were amended, withdrawn claims 8-12 and 18 were cancelled, and claims 21-16 were added.  In the reply filed on May 24, 2022 Applicant elected Group I, claims 1-6 without traverse.  Claims 1-6 and 21-26 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the silver nanoparticles being distributed by size on the external surface following a subset of silver nanoparticles having a size in at least one dimension outside a predetermined size threshold being removed,…”.  First it is unclear what “distributed by size” is referring to.  “Distributed” by itself would be understood reasonably and consistent with the specification as not forming a single cluster of silver nanoparticles, i.e., they are scattered over the “majority of the external surface” of the body.  However “distributed by size” means some organization of the nanoparticles according to the nanoparticles’ size.  The claim does not indicate what kind of “distribution” according to size is required.
Second, “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph”.  MPEP § 2173.05(p)(II) (citations omitted).  In claim 1 “following a subset of silver nanoparticles having a size…outside a …size threshold being removed” refers to a process, whereas the claim up to that part is written as a product claim.  Notably in lines 3-4 claim 1 recites “a majority of the external surface being coated with silver nanoparticles,… following a subset of silver nanoparticles …being removed”.  In other words one starts out with a body including an external surface, a majority of which “being coated with silver nanoparticles”.  But that surface undergoes removal of some of those silver nanoparticles, to obtain “distribut[ion] by size”.  Therefore claim 1 as written recites both a product and a process of using or modifying that product.
 If Applicant purports to claim a dental implant wherein the “silver nanoparticles being distributed by size” wherein silver nanoparticles comprising an undesired size (see following paragraph regarding “threshold”), had been removed and therefore such nanoparticles are no longer present on the dental implant, then the claim should recite that clearly and as a product claim.  
As for “size threshold”, it is noted that a “threshold” means “the level or point …, or at which something starts to happen:” (“threshold”, Cambridge Dictionary, https://dictionary.cambridge.org/us/dictionary/english/threshold, accessed 11/29/2022).  “Outside a predetermined size threshold” therefore is unclear.  “Outside a predetermined size range” makes sense, as does “above a predetermined size threshold” and “below a predetermined size threshold’.   “Outside a predetermined size threshold” does not.  Similarly “the predetermined size threshold is between X and Y” in claims 21-25 is indefinite sine it is unclear whether the threshold is X or Y.

Claim 4 now recites “substantially all exposed surfaces including substantially all of the plurality of outer surfaces of the dental implant are coated with the silver nanoparticles”.  It is still not understood what “exposed” surfaces are, since the claim recites that it is coated with the silver nanoparticles.  Also as noted before “exposed” surface is not the same term as “external” surface. 
Applicant relies on paragraph [0047] of to state “it should be understood that the ‘external surfaces’ may be considered ‘outer surfaces’…‘surfaces that are exposed / exposed surfaces’ from Claim 4 and the ‘external surfaces’ from Claim 1 may be considered equivalent within the present disclosure, such that there is not an issue of indefiniteness”.  (Remarks, 6-7, September 9, 2022 (emphases added).)  In response it is noted that “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”.  MPEP § 2111.01.II (citations omitted).  Paragraph [0047] merely uses the terms at issue rather than define them.  Even in the above-quoted phrases Applicant declines to affirmatively state that the terms are equivalent, as indicated by “may be considered”.  A clear indication on the record that “external”, “outer”, and “exposed” surfaces are equivalent would overcome this particular indefiniteness issue.
None of the dependent claims resolves these issues, and independent claim 26 recites “being distributed…outside a predetermined size threshold being removed” which render the claim indefinite.  Therefore those claims are also included in this rejection. 
For the purposes of examination now claims 1 and 26 are construed as reciting the silver nanoparticles having a size within a predetermined size range.

The following rejection is maintained with modifications to address the September 9, 2022 claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0014210) in view of Gilmur (US 2016/0000533) as evidenced by Harmony Dental Care (Dental Implant And Osseointegration Success Tips, available at https://www.harmonydentalcare.com/dental-implants/dental-implant-and-osseointegration-success-tips/ , accessed 6/4/22).
Regarding claims 1-4, 6, and 26, Rogers teaches coating dental implants with silver nanoparticles onto a screw 106 (title; abstract;  paras.0083-84, Figs.1A, 6A, 6B and accompanying text).  The nanoparticles are generally between about 1 and about 50 nm “although particles of greater sizes may be used as well” (para.0083).  Also “discrete nanoparticles of silver may be discontinuously deposited onto the surface of any of the components of the dental implant assembly 100” (para.0084 (emphasis added); see Fig. 1A).  The assembly 100 includes an abutment (see, e.g., para.0010); Fig.1A).  Also, the silver nanoparticles may, and thus need not be, discontinuously deposited (para.0084), for instance over the “entire screw” or components of the dental implant (para.0086).
Rogers does not specifically teach coating the external surface positioned to contact a jawbone with silver nanoparticles.
Gilmur teaches silver particle coating on the entire exterior surface of a dental implant for antibacterial protection (title; abstract; paras.0011, 0014-16, 0028-43; claims 1, 8).  “These silver particles (2) not affect the osseointegration of the implant and protect it from bacterial attack.” (Para.0042).  “Osseointegration is the medical term that is used to describe the fusing process that takes place while a patient heals from dental implant treatment.  When osseointegration occurs, the dental implant will essentially become a part of the gums and jawbone.” (Harmony Dental Care, Dental Implant And Osseointegration Success Tips, available at https://www.harmonydentalcare.com/dental-implants/dental-implant-and-osseointegration-success-tips/ , accessed 6/4/22).  Therefore Gilmur teaches coating an exterior surface of a dental implant, which surface contacts jawbone.  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogers and Gilmur        and provide a nanoscale silver particle layer over the surface of an implant that contacts a jawbone  as recited in the instant claim(s). The skilled person would have been motivated to do so because both references are drawn to providing antibacterial protection to dental implants, Rogers teaches that its nanoscale silver coating can be deposited onto the surface of any of the components of the dental implant assembly, Gilmur teaches coating exterior surface of a dental implant with a silver layer, and that such coating does not affect osseointegration of the implant, and the skilled person would have desired antibacterial protection of the entire implant, including the exterior thereof.
Regarding claims 5 and 21-25, Rogers teaches silver nanoparticle size of about 1 to about 50 nm, and “particles of greater sizes”, as well as silver layer of 40-150 microinches (para.0083).  Furthermore Gilmur teaches “silver particles from a nanometer to micrometer size deposited on the outer surface of the dental implant” (claim 8).  Rogers and Gilmur therefore guide the skilled artisan within a range of relative concentration that s/he can determine based on the particular implant design and surface area a hand, including the nanoparticle size.  Therefore merely reciting the weight percentage of the silver nanoparticles for dental implants of any size and any amount of coverage is not deemed critical or as conferring a patentable weight on the claim.  
Also the size ranges that Rogers and Gilmur teach overlap those in claims 21-26.  Rogers teaches the relationship between silver particle size and antimicrobial effect as follows.
“Because the size of the silver particles is on the order of nanometers, the surface area available for the chemical reaction to occur is greater (relative to a flat surface). Thus, the number of silver ions produced is increased, thereby enhancing the antimicrobial effect. The presence of the silver nanoparticles may inhibit or prevent the growth and/or spread of bacteria and/or microbes in and/or around the dental implant assembly 100.  (Para.0083.)

For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  
Regarding claim 6, “wherein the silver nanoparticles have broad spectrum antimicrobial properties… and a low microorganism resistance probability”, it is noted that a “chemical composition and its properties are inseparable”.  MPEP § 2112.01(II).  Both Rogers and Gilmur disclose antimicrobial properties of silver coating on dental implant surface, and efficacy against Gram-negative and Gram-positive bacteria and low probability of microorganism resistance is inseparable from the silver coatings. 

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive. Applicant argues that Rogers is silent regarding “(1) the removal of nanoparticles …outside a predetermined size threshold, and (2) the distribution of the particles by size on the external surface,…as recited in amended independent Claim 1”.  (Remarks, 9, September 9, 2022.)  Further, “a uniform distribution of silver nanostructures can be created…maintained between minimum effective level and maximum safety level” (Id., 9-10 (emphasis added).)
In response, first the Office notes the above indefiniteness rejections under 35 U.S.C. 112(b) due to the very phrases regarding “the removal …outside a predetermined size threshold” and “distribution…”. 
Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., “uniform distribution”) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note that the issue of “distribution by size” is one aspect of the indefiniteness rejection.  
Third, in the event that claim 1 is amended to clearly recite a product (rather than a combination of product and process– see the indefiniteness rejection above), at best the removal of the silver nanoparticles outside a desired range, below a threshold, or above a threshold (see again the indefiniteness rejection, above), amounts to a product-by-process.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  MPEP §2113 (citations omitted).  

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615